Case 2:16-cr-20291-NGE-EAS ECF No. 41, PageID.909 Filed 08/06/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                    Plaintiff,                  Criminal Case No. 16-CR-20291
      v.
                                                Hon. Nancy G. Edmunds

ISAAC JAMES HARGROVE,

                    Defendant.
                                        /

           SUPPLEMENTAL EXHIBIT IN SUPPORT OF
   ISAAC HARGROVE’S MOTION FOR COMPASSIONATE RELEASE

      Isaac Hargrove submits additional documents showing the efforts he has made

to take advantage of programming in prison. Undersigned counsel received these

documents after filing a supplemental brief in Mr. Hargrove’s behalf.

      Exhibit E includes Mr. Hargrove’s certificates of completion for Phases I & II

of the National Parenting Program, the Drug Abuse Education Courts, and Victim

Impact. Exhibit F provides a description of how the GED courses are being

administered in lockdown conditions. It further shows that Mr. Hargrove has been

submitting homework assignments and doing well.

    Exhibit                                    Description
      E                                     Certificates of Completion

       F                                Lockdown GED Coursework


                                            1
Case 2:16-cr-20291-NGE-EAS ECF No. 41, PageID.910 Filed 08/06/20 Page 2 of 2




                         CERTIFICATE OF SERVICE

      Counsel certifies that on the above date, the foregoing paper was filed with the

clerk of the Court using the ECF system, which will send notification to opposing

counsel.

Date: August 6, 2020

                                       Respectfully Submitted,

                                       FEDERAL COMMUNITY DEFENDER

                                       s/ Colleen P. Fitzharris
                                       Attorney for Isaac Hargrove
                                       613 Abbott Street, 5th Floor
                                       Detroit, Michigan 48226
                                       313-967-5868
                                       E-mail: colleen_fitzharris@fd.org




                                          2
